*2A petition for review pursuant to sec. 808.10, Stats., a motion to supplement the record, a motion for permission to file reply in support of petition for review, and a motion for permission to file supplementary memo in support of petition for review having been filed on behalf of plaintiffs-appellants-petitioners Beth Holsen, et al., and the court noting that the petition for review raises issues regarding the tort of negligent infliction of emotional distress, and the court further noting that it recently addressed similar issues in its decision issued May 25, 1994 in Bowen v. Lumbermens Mutual Casualty Co., 183 Wis. 2d 627, 517 N.W.2d 432 (1994).
It Is Ordered that the motion for permission to file supplementary memo in support of petition for review is granted;
It Is Further Ordered that the motion to supplement the record and the motion to file reply in support of petition for review are denied;
It Is Further Ordered that the petition for review is granted. The court of appeals' decision is vacated, and the matter is remanded to the circuit court for further proceedings consistent with this court's decision in Bowen v. Lumbermens Mutual Casualty Co., 183 Wis. 2d 627, 517 N.W.2d 432 (1994).
Marilyn L. Graves
Clerk of Supreme Court